Citation Nr: 0600238	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  02-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The veteran had active duty with the new Philippine Scouts 
from May 1946 to April 1949.  He died in April 1985, and the 
appellant is his surviving spouse.  

In January 1996, the Board initially denied the appellant's 
claim for service connection for the cause of her spouse's 
death.  In May 2003, the Board reopened the veteran's claim, 
and sought additional evidentiary development via an opinion 
from the Veterans Health Administration.  In October 2003, 
the Board again denied the claim.  The appellant appealed to 
the U.S. Court of Appeals for Veterans Claim (Court), and 
pursuant to a joint motion of private counsel and Department 
of Veterans Affairs (VA) General Counsel, the Board's October 
2003 decision was vacated.  The appeal was remanded for 
action consistent with matters raised in the motion.  

In April 2005, the Board remanded the case for additional 
evidentiary development.  The appellant, however, appealed 
the remand to the Court.  In September 2005, the Court 
dismissed the appeal for lack of jurisdiction (because the 
appellant had appealed a non-final decision).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In light of Stegall v. West, 11 Vet. App. 268 (1998), and the 
Veterans Claims Assistance Act, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, this case is remanded to the 
RO so that it may comply with all of the directives in the 
Board's April 2005 remand. 

Particularly, it appears that, when the appellant appealed 
the Board's remand, the RO had not yet inquired with the 
civil registrar in Camalaniugan, Cagayan, for certification 
of the veteran's death (as per directive 2), nor had the RO 
determined whether six identified affiants had had active 
military service as alleged (as per directive 3).  Also, for 
example, the RO had not yet contacted the National Personnel 
Records Center for several purposes (as per directive 4).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should refer to the Board's 
April 2005 remand directives, and 
proceed to fulfill all of them as 
written (even though it appears that 
the RO's April 2005 letter attempted to 
fulfill directive 1, the RO should 
nonetheless send another letter asking 
for the same information as contained 
in directive 1 of the April 2005 
remand).  

2.  Then, the RO should readjudicate 
the appellant's claim of service 
connection for the cause of the 
veteran's death.  If the determination 
of this claim remains unfavorable to 
the appellant, the RO must issue a 
supplemental statement of the case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


